Citation Nr: 0030437	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  95-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for left knee disorder.

3.  Entitlement to service connection for right shoulder 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
February 1992.  A November 1993 administrative decision found 
the veteran's service from June 1982 to March 1991 was under 
honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans' Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fort Harrison, Montana.  The M&ROC 
denied entitlement to service connection for pes planus, a 
left knee disorder, a low back condition and a right shoulder 
condition on the bases that none of the claimed disorders 
were shown to have been incurred in or aggravated during 
service. 

The veteran provided oral tesimony before a Hearing Officer 
at the M&ROC in June 1995, a transcript of which has been 
associated with the claims file.

This matter was previously before the Board in September 
1997, at which time it was remanded for additional 
development.

The M&ROC affirmed the denial of entitlement to service 
connection for pes planus, and left knee, low back and right 
shoulder disorders in November 1998.

Pursuant to the veteran's request, jurisdiction of his claim 
was transferred to the RO in Boise, Idaho.  

In August 2000 the RO granted entitlement to service 
connection for a low back disorder (herniated nucleus 
pulposus with right radiculopathy) with assignment of a 60 
percent evaluation.  A notice of disagreement has not been 
filed, and this claim is not considered part of the current 
appeal.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).

The case has been returned to the Board for further appellate 
consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4. 114 Stat. 
2096, __(2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.



In this case, the veteran contends that his currently 
documented pes planus, left knee disorder and right shoulder 
disorder are related to incidents which occurred in service.  
No opinion has been expressed in this regard by competent 
medical authority.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4. 114 Stat. 2096, __(2000) (to be codified as amended at 
38 U.S.C. § 5107), the Board is deferring adjudication of the 
issues on appeal pending a remand of the case to the RO for 
further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
his treatment for pes planus, and left 
knee and right shoulder disorders.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for VA special 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate specialist for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of the veteran's 
claimed disorders.  The claims file and a 
separate copy of this remand must be made 
available to the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

The examiner must be requested to express 
an opinion as to whether any pes planus, 
left knee or right shoulder disorder 
found present is at least as likely as 
not related to an incident(s) during the 
veteran's period of active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for pes planus, and 
left knee and right shoulder disorders.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


